Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed February 27, 2022 has been entered and made of record. Claims 1, 6-7, 11, 16, and 19 have been amended; claims 5 and 15 have been cancelled; and claims 21-22 have been added. Claims 1-4, 6-14, and 16-22 are currently pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 11, and 19 are allowable over the prior art of record.
-- Claims 2-4, and 6-10 are allowable as they depend from claim 1.
-- Claims 12-14, 16-18 are allowable as they depend from claim 11
-- Claims 20-21 are allowable as they depend from claim 19.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“… wherein the point cloud data comprises a point vector expressed in a defined 
coordinate system, configuring the point vector as a superposition of a tile position vector and an offset vector relative to the tile position vector, the point vector being in the point cloud data; compressing the point cloud data using an integer representation having a defined number of bits, wherein compressing the point cloud data comprises compressing the offset vector using the integer representation having the defined number of bits; …”

The relevant prior art of record, Agarwal et al, (US-PGPUB 2019/0179022), discloses an autonomous vehicle, comprising: a computing system, comprising: a processor; and memory that stores computer-executable instructions that, when executed by the processor, (see at least: Abstract, and Par. 0006, 0029), cause the processor to perform acts comprising: receiving point cloud data representative of a region surrounding the autonomous vehicle, (see at least: Par. 0035-0037, the vehicle 100 may include one or more LIDAR (Light Detection And Ranging) sensor(s) 130, providing data encompassing at least some of an exterior of the vehicle 100, and generating a 3D map "point cloud” based on data received from a LIDAR sensor 130 which sweeps the area 140; and vehicle 100 computer 110 may be programmed to receive point cloud data and navigate the vehicle 100 based on the received location coordinates of points 150 in the point cloud); compressing the point cloud data, (see at least: Par. 0041, remote computer 185 may be programmed to compress the 3D map data prior to transmitting the 3D map data to the vehicle 100); storing the compressed point cloud data, (see at least: Par. 0041, vehicle 100 computer 110 may be programmed to compress the received 3D map data prior to storing the 3D map data in a computer 110 memory, [i.e., implicitly storing the compressed point cloud data after performing compression]. See also, Fig. 2, and Par. 0050, storing the reduced point cloud in a remote computer 185 memory); and performing an operation on at least a portion of the compressed point cloud data without decompression of the portion of the compressed point cloud data, (see at least: Fig. 4, and Par. 0061-0063, after receiving reduced point cloud data at block 400, the computer 110 reconstruct objects 200 including traffic signs, traffic lights, buildings, road surface, road guardrail, vegetation, etc., based on the received reduced point cloud data at block 420, [i.e., the reconstructing of objects 200 is implicitly performed without decompressing the reduced point cloud data]); and controlling the autonomous vehicle using at least a result of the operation on the portion of the compressed point cloud data, (see at least: Fig. 4, and Par. 0064, at block 430, the computer 110 operates the vehicle 100 based at least in part on the reconstructed objects 200). However, while disclosing compressing point cloud data; Agarwal et al fails to teach or suggest, either alone or in combination with the other cited references, “wherein the point cloud data comprises a point vector expressed in a defined coordinate system, configuring the point vector as a superposition of a tile position vector and an offset vector relative to the tile position vector, the point vector being in the point cloud data; compressing the point cloud data using an integer representation having a defined number of bits, wherein compressing the point cloud data comprises compressing the offset vector using the integer representation having the defined number of bits”.

A further prior art of record, Hemmer et al, (US-PGPUB 2018/0137653) discloses the performing quantization for converting the floats associated with the point cloud into a b-bit long integer representation, (step 105 in Fig. 1, and Par. 0028-0029), and then compressing the point cloud data using an integer representation having a defined number of bits, (steps S110-S130 in Fig. 1, and Par. 0030-0035); fails to teach or suggest, wherein the point cloud data comprises a point vector expressed in a defined coordinate system, configuring the point vector as a superposition of a tile position vector and an offset vector relative to the tile position vector, the point vector being in the point cloud data; compressing the point cloud data using an integer representation having a defined number of bits, wherein compressing the point cloud data comprises compressing the offset vector using the integer representation having the defined number of bits”.

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in condition for allowance, for at least similar reasons as stated above.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is in condition for allowance, for at least similar reasons as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Gibson et al, (US-PGPUB 2017/0323197), discloses representing a number in fixed point format is the use of the Q format, which specifies a predetermined number of integer bits n and fractional bits m, (Par. 0049)

-- Aldaz et al, (US-PGPUB 20080165769) discloses performing arithmetic operation to check for overflow and underflow of accumulated results while performing left bit shifting operations for adjusting the fixed-point Q format of the accumulated results, (Par. 0034)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/11/2022